Case 2:18-cv-06742-RGK-PJW Document 122 Filed 11/08/19 Page 1 of 2 Page ID #:4164




         John K. Rubiner
     1   Barton, Klugman & Oetting, LLP
         350 S. Grand Avenue, Suite 2200
     2   Los Angeles, California 90071
         213-617-6123
     3   JRubiner@bkolaw.com
     4   Feder Law Office, P.A.
         2930 E. Camelback Road, Suite 160
     5   Phoenix, Arizona 85016
         (602) 257-0135
     6   bf@federlawpa.com
         fl@federlawpa.com
     7   Bruce Feder – Arizona State Bar No. 004832
         Attorneys for Claimant, Scott Spear
     8
     9                       UNITED STATES DISTRICT COURT
    10                      CENTRAL DISTRICT OF CALIFORNIA
    11
         In the Matter of the Seizure of:             No.: CV 18-06742-RGK (PJWx)
    12
         Any and all funds held in Republic           SCOTT SPEAR’S JOINDER IN
    13   Bank of Arizona Account(s) xxxx1889,         DEFENDANT JAMES LARKIN’S
         xxxx2592, xxxx1938, xxxx2912, and            LEGAL AUTHORITY FOR
    14   xxxx2500.                                    OPPOSITION TO SEIZURE
                                                      WARRANTS AND BASIS FOR
    15                                                RELIEF [106]
    16
    17         The Defendant, Scott Spear, by and through his attorneys, John
    18   Rubiner/Barton Klugman & Oetting and Bruce Feder/Feder Law Office., P.A.,
    19   hereby joins in Defendant James Larkin’s Legal Authority for Opposition to
    20   Seizure Warrants and Basis for Relief [106] in all respects as said Legal Authority
    21   applies to him.
    22                Respectfully Submitted this 8th day of November, 2019.
    23
                                         BARTON, KLUGMAN & OETTING, LLP
    24
                                         /s/ John K. Rubiner
    25                                   John K. Rubiner
                                         Attorney for Scott Spear, Claimant
    26

                                                  1
Case 2:18-cv-06742-RGK-PJW Document 122 Filed 11/08/19 Page 2 of 2 Page ID #:4165




     1                                  FEDER LAW OFFICE, P.A.
     2                                  /s/ Bruce Feder
                                        Bruce Feder
     3                                  Attorney for Scott Spear, Claimant
     4
     5
                                 CERTIFICATE OF SERVICE
     6
     7          I hereby certify that on the 8th day of November, 2019, I electronically
     8   transmitted SCOTT SPEAR’S JOINDER IN DEFENDANT JAMES
         LARKIN’S LEGAL AUTHORITY FOR OPPOSITION TO SEIZURE
     9   WARRANTS AND BASIS FOR RELIEF to the Clerk of the Court via the
    10   CM/ECF system whose transmittal of a Notice of Electronic Filing (NEF)
         constitutes service, pursuant to the Federal Rules of Civil and Criminal Procedure,
    11
         to the following CM/ECF registrants:
    12
         John Kucera john.kucera@usdoj.gov
    13
         Anthony Bisconti tbisconti@bmkattorneys.com
    14   Thomas Bienert tbienert@bmkattorneys.com
    15
         Whitney Bernstein wbernstein@bmkattorneys.com
         Gary Lincenberg gsl@birdmarella.com
    16   Ariel Neuman aan@birdmarella.com
    17   Gopi Panchapakesan gkp@birdmarella.com
         Erin McCampbell emcampbell@lglaw.com
    18   Paul Cambria pcambria@lglaw.com
    19   Janey Henze Cook janey@henzecookmurphy.com
         James C. Grant jimgrant@dwt.com
    20
    21
    22
         By: /s/ A. Jones
    23
    24
    25
    26

                                                 2
